8 F.3d 822
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jack Ray VIGUE, Plaintiff-Appellant,v.C. E. THOMPSON, Warden;  G. M. Hinkle, Assistant Warden,Operations/Security;  C. K., Assistant Warden, Programs;  W.E. Thorne, Major, Chief of Security;  Joanne Royster,Operations Officer;  Jerry Davis, Records Custodian;  SylviaR. Whitten, Grievance Coordinator;  Dorothy Campbell,Mailroom Supervisor;  Sal Thomas, Recreation Supervisor;Pat A. O'Halloran, Building 4 Counselor;  W. R. Speede,Captain;  R. Goode, Captain;  J. W. Pulley, Lieutenant;  R.Brown, Lieutenant;  L. Hawkins, Lieutenant; A. G. Lea,Sergeant, Institutional Investigator;  T. Wilson, Sergeant,Property Control Supervisor;  J. M. Tuck, Sergeant, Building4 Supervisor;  E. B. Harris, Sergeant, Building 4 ReliefSupervisor;  H. L. Harvell, Sergeant, Building 4 Supervisor;Corporal Willis;  Corporal Barnett;  Corporal Tisdale;Corporal Burton;  Ruth Latiker, Corporal;  R. Wilkins,Corporal;  M. Moore, Corporal;  E. Rogers, Corporal,Property Control Officer;  William P. Rogers, RegionalAdministrator;  E. L. Palmer, Regional Ombudsman; C. H.Allen, Regional Ombudsman;  Joyce M. Holmes, RegionalOmbudsman;  Loretta K. Kelly, Regional Ombudsman;  PeterDecker, Chairman, Board of Corrections;  Edward W. Murray,Director, Department of Corrections;  Edward C. Morris,Deputy Director, Department of Corrections, AdultInstitutional Services;  John W. McCluskey, Chief DeputyDirector, Department of Corrections;  C. Daniel Larsen,Chief, Classification and Records, Department ofCorrections;  Louis B. Cei, Central Classification Board,Department of Corrections;  Robert Lipsner, CentralClassification Board, Department of Corrections;  PatrickGurney, Dr., Manager, Classification Services Unit,Department of Corrections;  James Briggs, Manager, OmbudsmanServices Unit;  Mary Sue Terry, Attorney General;  StephenD. Rosenthal, Acting Attorney General;  O. Randolph Rollins,Secretary of Public Safety, Defendants-Appellees.
No. 93-6686.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 27, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Jack Ray Vigue, Appellant Pro Se.
E.D.Va.
DISMISSED
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Appellant seeks to appeal the district court's order requiring him to pay a partial filing fee in connection with his 42 U.S.C. § 1983 (1988) action.  No final order has yet been entered.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We deny leave to proceed in forma pauperis and dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED